United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2835
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                              William Dean Campbell,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                               Submitted: April 9, 2019
                                 Filed: May 3, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       William Campbell directly appeals the sentence the district court1 imposed after
he pleaded guilty to a drug offense, pursuant to a plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

       We will enforce the appeal waiver in this case because Campbell entered into
the plea agreement and the appeal waiver knowingly and voluntarily, his challenge
to the sentence falls within the scope of the appeal waiver, and no miscarriage of
justice would result from enforcing the waiver. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc). Further, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                        -2-